Citation Nr: 1816854	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for right arm radiculopathy with C6-7 nerve compression and ulnar nerve impairment.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 4, 2009 to October 30, 2009.  He also had service in the Montana National Guard.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction now lies with the RO in Fort Harrison, Montana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his right arm radiculopathy involves multiple radicular groups, as well as the ulnar nerve.  As such, he asserts that he is entitled to separate disability ratings for the upper radicular group, middle radicular group, lower radicular group, and ulnar nerve.  See May 2014 VA Form 9.  In the alternative, he asserts that he is entitled to a disability rating for all radicular groups under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  

The Board finds that a remand to obtain retroactive medical opinions as to the severity of the Veteran's right arm radiculopathy for the time period on appeal is required.  The existing record is not adequate to provide the Board with the information necessary to consider whether the Veteran's disability is entitled to compensation under the diagnostic codes for separate radicular group ratings.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84 -86 (2006).

Additionally, the Board notes that the Veteran has not undergone a VA examination for his right arm radiculopathy since March 2014.  Given the length of time since the last examination and the Veteran's contentions above, the Board finds that additional examination is needed in order to adequately consider the current severity of the Veteran's disability.  See 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records dated since January 2014.

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected right arm radiculopathy disability.  All indicated tests and studies must be completed.  

The examiner should take a history from the Veteran as to the progression of his right arm disability.

In assessing the severity of the disability, the examiner should address whether the upper radicular group, the middle radicular group, lower radicular group, ulnar nerve, and/or all radicular groups are affected.  If the examiner finds that any radicular group is affected, he or she should report whether involvement results in mild, moderate, or severe incomplete paralysis or complete paralysis.  Any related neurologic issues should also be noted and described, to include results of reflex, sensation, and motor strength testing.

The examiner should also describe all indications of functional impairment and functional loss due to the Veteran's service-connected disability.   

Upon review of the Veteran's medical history, interview of the Veteran and examination, the examiner should provide retroactive medical opinions as to the severity of the Veteran's right arm radiculopathy from September 2012 to the present day.  In particular, the examiner is requested to review the VA examinations from March 2013 and March 2014 with particular attention to the varying level of paralysis of affected nerves.  To the extent possible, the examiner should retroactively determine if the upper radicular group, the middle radicular group, lower radicular group, ulnar nerve, and/or all radicular groups were affected at the time of the prior examinations.  If the examiner finds that any radicular group was affected at the time of the prior examination, he/she should report whether involvement resulted in mild, moderate, or severe incomplete paralysis or complete paralysis.  Finally, the examiner should provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the service-connected disability at issue.  A complete rationale for all opinions must be provided.

The Board recognizes that these questions require an imprecise estimation, but the examiner is asked to please attempt to state an answer to the best of his or her ability.  If the information cannot be provided, then a specific reason should be given for why this is so.  

3.  Then, readjudicate the Veteran's claim, to include consideration as to whether separate ratings may be warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




